10. EU protein deficit (
Madam President, ladies and gentlemen, this report examines how the 80% protein deficit in the European Union can be reduced by promoting the cultivation of protein crops in Europe. The point of the report is not to instigate a debate on the question of zero tolerance, Nor does it aim to make it easier to import genetically modified soya. I would therefore implore you to vote against paragraphs 3 and 9. These amendments would lend the report a completely different character. If these two items are accepted, I shall have to withdraw my name.
(DE) Madam President, because the outcome of the vote has been to alter the report, I would ask you to have my name removed from the document. I wish to hand back the report.
(Applause)